     Case 3:20-cv-00133-JCH Document 15 Filed 02/05/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


                                                        :
JAKUB MADEJ                                             :        CIVIL ACTION NO.
                                                        :        3:20-cv-00133-JCH
                                                        :
                       PLAINTIFF                        :
                                                        :
v.                                                      :
                                                        :
YALE UNIVERSITY, MARVIN CHUN,                           :
MARK SCHENKER, PETER SALOVEY AND                        :
JESSIE ROYCE HILL                                       :
                                                        :
                       DEFENDANTS                       :        FEBRUARY 05, 2020
                                                        :

                                NOTICE OF APPEARANCE

         Please enter the appearance of Patrick M. Noonan, as attorney for the defendants, Yale

University, Marvin Chun, Mark Schenker, Peter Salovey and Jessie Royce Hill in the above-

entitled matter.


                                                  THE DEFENDANTS,

                                                  YALE UNIVERSITY, MARVIN CHUN,
                                                  MARK SCHENKER, PETER SALOVEY
                                                  AND JESSIE ROYCE HILL

                                            By:                 /s/
                                                  PATRICK M. NOONAN – CT00189
                                                  DONAHUE, DURHAM & NOONAN, P.C.
                                                  Concept Park
                                                  741 Boston Post Road, Suite 306
                                                  Guilford, CT 06437
                                                  Telephone: (203) 458-9168
                                                  Fax: (203) 458-4424
                                                  Email: pnoonan@ddnctlaw.com

                            DONAHUE, DURHAM & NOONAN, P.C.
                               C ONCEPT P ARK • 741 BOSTON POST ROAD
                                    G UILFORD , C ONNECTICUT 06437
                              TEL: (203) 458-9168 • FAX: (203) 458-4424
                                           JURIS NO. 415438
  Case 3:20-cv-00133-JCH Document 15 Filed 02/05/20 Page 2 of 2




                                    CERTIFICATION

        I hereby certify that, on the above-written date, a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the court’s electronic filing system
or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing. Parties may access this filing through the court’s CM/ECF System.


                                                      _______________/s/________________
                                                             Patrick M. Noonan




                                               2
